Title: From Louisa Catherine Johnson Adams to Mary Smith Cranch, 13 December 1807
From: Adams, Louisa Catherine Johnson
To: Cranch, Mary Smith



My dear Aunt
December 13th. 1807

I recieved your very kind Letter for which I return many thanks I hope you will pardon the anxiety which my last expressed concerning my darling John who is I am well aware safer with you than with me but the continual apprehension his father and I suffer’d when he visited us last Summer induced me to write so particularly. We are sincerely thankful for your kindness to our Children and I shall ever feel happy in expressing my gratitude for your goodness—
There is nothing new stirring here We hear of nothing but War The P— however has no idea of anything of the Sort which gives me great hopes that the Negociation may terminate amicably. war is certainly to be deprecated by either side, the mischiefs resulting from such a step, must be nearly equal to both Countries—
Mr: Adams is just come in from his Walk I must therefore resign my seat but must first request you to give my most affectionate love to my Mother and all the family with best respects to Mr. Cranch and a thousand Kisses for John of whom I am delighted to hear so good an account Charles grows in proportion to what he was when you saw him. he is a lovely Baby! he has two Teeth nearly through with the wishes for your health & happiness I with pleasure subsribe myself your affectionate Niece

            
            
            L C Adams
            
            
P.S I have seen Mr. & Mrs. Cranch but once they were in good health She is grown very fleshy

